1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3

4     KEVIN JAMES LISLE,                              Case No. 2:03-cv-01005-JCM-CWH
5          Petitioner,
                                                      ORDER GRANTING MOTION FOR
6             v.                                      EXTENSION OF TIME
7     WILLIAM GITTERE, et al.,
8          Respondents.
9

10

11           In this capital habeas corpus action, the respondents filed their answer on
12   November 15, 2018 (ECF No. 263), and the petitioner, Kevin James Lisle, filed his reply
13   (ECF No. 271) and a motion for evidentiary hearing (ECF No. 273) on April 26, 2019.
14   Respondents are now due to file a response to the reply and a response to the motion
15   for evidentiary hearing by May 28, 2019. See Order entered June 22, 2016 (ECF No.
16   191).
17           On May 8, 2019, Respondents filed a motion for extension of time (ECF No.
18   274), requesting an extension of time, for both their response to the reply and their
19   response to the motion for evidentiary hearing, to July 12, 2019, a 45-day extension of
20   time. Respondents’ counsel states that the extension of time is necessary because of
21   her obligations in other cases and time away from her office. The petitioner does not
22   oppose the motion for extension of time. The Court finds that Respondents’ motion for
23   extension of time is made in good faith and not solely for the purpose of delay, and that
24   there is good cause for the extension of time requested.
25   ///
26   ///
27   ///
28   ///
                                                  1
1              IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement

2    of Time (ECF No. 274) is GRANTED. Respondents will have until and including

3    July 12, 2019, to file their response to the petitioner’s reply and their response to the

4    petitioner’s motion for evidentiary hearing.

5              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

6    proceedings set forth in the order filed June 22, 2016 (ECF No. 191) will remain in

7    effect.

8

9              DATED May
                     THIS10,
                          ___2019.
                              day of _____________________, 2019.
10

11
                                                        JAMES C. MAHAN,
12                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    2
